NUMBER 13-21-00068-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI — EDINBURG

                          IN RE CLEAR DIAMOND, INC.


                       On Petition for Writ of Mandamus.


                                       ORDER

              Before Justices Benavides, Hinojosa, and Silva
                            Per Curiam Order

      On March 4, 2021, relator Clear Diamond, Inc. filed a petition for writ of mandamus

and a motion for emergency stay in the above cause. Through this original proceeding,

relator seeks to compel the trial court to grant relator’s plea in abatement and vacate its

order denying relator’s motion to transfer venue. By emergency motion, relator seeks to

stay the underlying trial court proceedings pending resolution of its petition for writ of

mandamus.

      The Court, having examined and fully considered relator’s motion for emergency
stay, is of the opinion that it should be granted. Accordingly, we grant relator’s motion for

emergency stay and we stay all trial court proceedings pending resolution of this original

proceeding. See TEX. R. APP. P. 52.10 (“Unless vacated or modified, an order granting

temporary relief is effective until the case is finally decided.”).

       The Court requests that the real parties in interest, Rebeca Zapata, Individually

and as Personal Representative of and on Behalf of the Estate of Flavio Zapata,

Deceased, and as Next Friend of A.N.Z. and B.A.Z.; Estela Zapata and Sergio Zapata

Montoya, Individually and Doing Business as Openroad Transportation; and Clear Blue

Insurance Company incorrectly named as Clear Blue Insurance Corporation; or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See id. R. 52.2, 52.4, 52.8.

                                                                      PER CURIAM


Delivered and filed on the
8th day of March, 2021.




                                               2